                Case 6:18-bk-06821-KSJ                Doc 174        Filed 09/16/19   Page 1 of 2

[Donci711] [Order Converting Case from Chapter 7 to Chapter 11 Individual]




                                           ORDERED.
Dated: September 16, 2019




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                       Case No. 6:18−bk−06821−CCJ
                                                                             Chapter 11
Don Karl Juravin
aka Don Adi Juravin



________Debtor*________/

                    ORDER CONVERTING CASE FROM CHAPTER 7 TO CHAPTER 11

    THIS CASE came on for consideration without a hearing on the Motion to Convert Case to Chapter 11 (the
Motion) (Document No. 172) under Section 706 of the Bankruptcy Code. The Court finds that Debtor is
eligible for relief under Chapter 11 of the Bankruptcy Code. Accordingly, it is

   ORDERED:

   1. The Motion is granted. This case is converted to a case under Chapter 11 of the Bankruptcy Code.

  2. Within three business days as required by Local Rule 2081−1, Debtor shall file a case management
summary.

   3. All hearings pending in the Chapter 7 case are cancelled.

    4. Pursuant to Local Rule 4001−1(c)(5), any motion for relief from stay pending as of the date of this order
is abated until the movant files an amended motion for relief from stay in the converted case and serves it on
the appropriate parties.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.

The Clerk's office is directed to serve a copy of this order on interested parties.
                Case 6:18-bk-06821-KSJ             Doc 174      Filed 09/16/19       Page 2 of 2

                         NOTICE REGARDING CONVERSION TO CHAPTER 11

   1. The U.S. Trustee has scheduled an additional meeting of creditors pursuant to 11 U.S.C. § 341, for
October 21, 2019 at 10:00 AM in George C. Young Courthouse, Suite 1203−B, 400 West Washington
Street, Orlando, FL 32801 at which time Debtor and Debtor's attorney shall appear in person. The § 341
meeting may be adjourned from time to time without further written notice.

   2. December 20, 2019 is fixed as the last day for filing of a complaint seeking an exception to discharge
under 11 U.S.C. § 523(a)(2) or (a)(4). If no such complaint is timely filed, the discharge will be granted and
will encompass debts that might not be subject to discharge. The deadline for filing an objection to discharge
of any debts under 11 U.S.C. § 1141(d)(3) is the first hearing date on confirmation of the plan as set by the
Court. Notice of this hearing will be provided by the Court when the hearing date is determined.

   3. The deadline to file a proof of claim is January 4, 2020 . Creditors who filed a proof of claim prior to
the conversion of the case do not need to file a new proof of claim.

   4. Upon receipt of the Order Converting Case, Debtor shall file a list of the names, addresses, and claims of
the 20 largest unsecured creditors in this case, as required by Fed. R. Bankr. P. 1007(d).

   5. Within 14 days from the date of the Order Converting the Case, Debtor shall file any unfiled Schedules
or Statements required by Fed. R. Bankr. P. 1007 or the case may be dismissed or reconverted to Chapter 7.

  6. Within 14 days from the date of the Order Converting Case, Debtor shall pay unpaid filing fees in the
amount of N/A and the $922.00 fee for converting the case, if not previously paid. Failure to pay filing fees
may result in dismissal of the case or reconversion to Chapter 7. Payment shall be made by cashier's check or
money order payable to

Clerk, U.S. Bankruptcy Court
George C. Young Federal Courthouse
400 West Washington Street
Suite 5100
Orlando, FL 32801

   7. Avoid delays. You are reminded that Local Rule 5073−1 restricts the entry of cellular telephones and,
except in Orlando, computers into the Courthouse absent a specific order of authorization issued beforehand
by the presiding judge, a valid Florida Bar identification card, or pro hac vice order. Please take notice that as
an additional security measure a photo ID is required for entry into the Courthouse.
